Filed 02/26/19                           Case 18-27062                                             Doc 33

                                                                                HLED
       1                              NOT FOR PUBLICATION                      FEB 26 2019
       2                                                                UNITED STATES RANKLJPTCY
       3                        UNITED STATES BANKRUPTCY COURT

       4                        EASTERN DISTRICT OF CALIFORNIA

       5   In re:                               )        Case No. 18-25410-B-13

       6   NEAL RUSSELL BASSETT and                  DC No. FF-i
           LOURDES CRUZ BASSETT,
       7

       8                          Debtor(s)
       9
           In re:                                        Case No. 18-27062-B-13
      10
           ASHLEY KRISTINE-LOUISE SOLBERG,               DC No. MG-i
      11
                                  Debtor(s).
      12

      13   In re:                                        Case No. 18-27132-B-13
      14   STUART LEE KOPPLE,
      15                          Debtor(s).
      16
           In re:
      17                                                 Case No. 18-27143-B-13
           TYRONE LIEF DAMON and REBECCA
      18   JOYCE DAMON,                         )        DC No. PGM-2
      19                          Debtor(s) .
      20

      21                             MEMORANDUM DECISION

      22   Introduction
      23         There are several motions to value collateral before the
      24   court. The motions are filed in separate Chapter 13 cases. The
      25   collateral involved in the motions are vehicles. All motions are
      26

      27

      28
Filed 02/26/19                         Case 18-27062                            Doc 33



       1   brought under 11 U.S.C. § 506(a), 1 and Federal Rule of Bankruptcy

       2   Procedure ("Bankruptcy Rule") 3012.2

       3         The court has reviewed each motion and its related exhibits

       4   and declarations. The court has also reviewed supplemental

       5   briefs filed in the Damon and Solberg cases identified below.

       6   And the court has reviewed and takes judicial notice of the

       7   docket in each of the referenced chapter 13 cases.

       8         A consolidated hearing was held on January 29, 2019.

       9   Appearances were noted on the record. At the conclusion of the

      10   hearing one motion was granted, one motion was denied without

      11
                'Section 506(a) states in relevant part as follows:
      12        (a) (1) An allowed claim of a creditor secured by a lien on
                property in which the estate has an interest . . . is a
      13        secured claim to the extent of the value of such creditor's
                interest in the estate's interest in such property . . . and
      14        is an unsecured claim to the extent that the value of such
                creditor's interest . . . is less than the amount of such
      15        allowed claim. Such value shall be determined in light of
                the purpose of the valuation and of the proposed disposition
      16        or use of such property, and in conjunction with any hearing
                on such disposition or use or on a plan affecting such
      17        creditor' s interest.
                 (2) If the debtor is an individual in a case under chapter 7
      18        or 13, such value with respect to personal property securing
                an allowed claim shall be determined based on the
      19        replacement value of such property as of the date of the
                filing of the petition without deduction for costs of sale
      20        or marketing. With respect to property acquired for
                personal, family, or household purposes, replacement value
      21        shall mean the price a retail merchant would charge for
                property of that kind considering the age and condition of
      22        the property at the time value is determined.
           11 U.S.C. § 506(a).
      23
                 Bankruptcy Rule 3012 states in relevant part as follows:
                 2
      24         (a) On request by a party in interest and after
                notice—to the holder of the claim and any other entity
      25        the court designates—and a hearing, the court may
                determine:
      26            (1) the amount of a secured claim under § 506(a) of
                the Code[.]
      27   Fed. R. Bankr. P. 3012(a) (1).

      28                                   - 2 -
Filed 02/26/19                            Case 18-27062                        Doc 33



       1   prejudice, and two motions were continued to February 12, 2019,

       2   to permit the filing of amended or supplemental declarations. 3

       3   This memorandum decision memorializes and supplements the court's

       4   oral findings of fact and conclusions of law stated on the record

       5   in open court. See Fed. R. Civ. P. 52(a); Fed. R. Bankr. P.

       6   7052, 9014(c). To the extent this memorandum decision conflicts

       7   with any findings of fact and/or conclusions of law stated on the

       8   record, this memorandum decision controls. See Playmakers LLC v.

       9   ESPN, Inc., 376 F.3d 894, 896 (9th Cir. 2004) (citation omitted).
      10
      11   Background
      12         The debtor in In re Solberg, 18-27062, moves to value the

      13   collateral of Travis Credit Union. The collateral is a 2013 Ford

      14   Fusion. Debtor values the vehicle at a replacement value of

      15   $9,793.00. Debtor's valuation is based on her opinion stated in
      16   a declaration. The motion is unopposed. The creditor filed
      17   proof of claim no. 2 which states a balance owed of $14,897.48
      18   and a value of the vehicle of $14,897.48. This motion was
      19   ordered granted on January 29, 2019.
      20         The debtor in In re Kopple, 18-27132, moves to value the
      21   collateral of United Auto Credit Corp. The collateral is a 2005
      22   Acura DMX. Debtor values the vehicle at $366.00. Debtor's
      23   valuation is based on his opinion stated in a declaration formed
      24   after consulting Kelley Blue Book and Edmunds. The Chapter 13
      25   trustee filed a response noting that the creditor filed proof of
      26

      27         3   One motion was subsequently withdrawn. See , infra.
                                                                .




      28                                      - 3 -
Filed 02/26/19                         Case 18-27062                           Doc 33



       1   claim no. 1 which states a balance owed of $5,625.03 and values

       2   the vehicle at $6,250.00. This motion was ordered denied without

       3   prejudice on January 29, 2019.

       4         The debtors in In re Damon, 18-27143, move to value the

       5   collateral of Safe Credit Union. The collateral is a 2011 Toyota

       6   Rav4 StJV. Debtors value the vehicle at a replacement value of

       7   $4,000.00. Debtors' valuation is based on their opinion stated

       8   in an amended declaration. The motion is unopposed. The

       9   creditor filed proof of claim no. 12 which states a balance owed
      10   of $7,060.77 and a value of the vehicle at $6,000.00. This

      11   motion was heard on January 29, 2019, and continued to February

      12   12, 2019. It was ordered granted on February 12, 2019.

      13         The debtors in In re Bassett, 18-25410, move to value the

      14   collateral of Santander Consumer USA. The collateral is a 2012

      15   Mercedes-Benz M-Class. Debtors value the vehicle at a
      16   replacement value of $24,247.00. Debtors' valuation is based on
      17   their opinion stated in a declaration formed after consulting

      18   kbb.com . The motion is unopposed. The creditor filed proof of
      19   claim no. 4 which states a balance owed of $41,703.41 and a value

      20   of the vehicle at $21,375.00. This motion was heard on January

      21   29, 2019, and continued to February 12, 2012. It was withdrawn
      22   on February 5, 2019.
      23
      24   Discussion
      25         The issue as it relates to each of the remaining motions to
      26   value referenced above is the same: Does the evidentiary
      27
      28                                    - 4 -
Filed 02/26/19                            Case 18-27062                         Doc 33



       1    presumption of Bankruptcy Rule 3001(f) apply to the value of the

       2    collateral stated in the secured creditor's proof of claim, 4 and

       ci   if so, does that evidentiary presumption of value carry forward

       4    and apply to a motion to value the secured creditor's collateral

       5    brought under § 506(a) and Bankruptcy Rule 3012? This appears to

       6    be a matter of some debate.

       7         This court has previously cited In re Roberts, 210 B.R. 325

       8    (Bankr. N.D. Iowa 1997), for the proposition that the value of a

       9    secured creditor's collateral stated in its proof of claim is
      10    presumptively valid under Bankruptcy Rule 3001(f) and that

      11    presumptively valid value applies when the debtor (or someone

      12    else) moves under § 506(a) and Bankruptcy Rule 3012 to value the

      13    secured creditor's collateral. In Roberts, the parties disputed
      14    the valuation of collateral at a Chapter 13 confirmation hearing,
      15    causing the court to set the matter for an evidentiary hearing to
      16    address the value. .    at 327. Based on the validly-filed proof

      17    of claim, the court concluded that the debtor had the burden of

      18    coming forward with sufficient evidence to rebut the Bankruptcy

      19    Rule 3001(f) presumption. Id. at 328. The evidence before the
      20    court (despite the requirement by that court's local rule that

      21    the parties submit appraisals prior to the hearing) was the
      22    debtor's unverified affidavits and inadmissible hearsay versus
      23    the creditor's proof of claim based on a NAIJA Blue Book report.
      24
      25
                 4 Bankruptcy Rule 3001(f) states that "[a] proof of claim

      26    executed and filed in accordance with these rules shall
            constitute prima facie evidence of the validity and amount of the
      27    claim." Fed. R. Bankr. P. 3001(f).

      28                                      - 5 -
Filed 02/26/19                         Case 18-27062                             Doc 33



       1    Id. at 328, 330. On that record, and in light of the burden of

       2    proof, the court found that the debtor did not rebut the prima

       3    fade validity of the proof of claim, including the value of the

       4    secured creditor's collateral stated in the proof of claim. Id.

       5    at 328-31; see also In re Spraggins, 316 B.R. 317, 319 (Bankr.

       6    E.D. Wis. 2004) (applying Roberts).

       7         More recently, citing Bankruptcy Rule 3001(f) and § 502(a), 5

       8    the Third Circuit in In re Heritage Highgate, Inc., 679 F.3d 132

       9    (3rd Cir. 2012), concluded that the presumption of validity given

      10    a proof of claim applies to the value of a secured creditor's

      11    collateral stated in the proof of claim and that evidentiary

      12    presumption applies when the collateral is valued under § 506(a)

      13    and Bankruptcy Rule 3012. Id. at 140.
      14         EvaBank v. Baxter, 278 B.R. 867 (N.D. Ala. 2002), falls

      15    along the same line as Heritage Highgate. EvaBank involved a

      16    post-confirmation evidentiary hearing of a vehicle in a Chapter

      17    13 case in which the vehicle's value stated on the secured

      18    creditor's proof of claim and the Black Book valuation presented

      19    by the creditor at the hearing were weighed against the debtor's
      20    declaration of value. Id. at 872. Disagreeing with the

      21    bankruptcy court's ultimate mid-point valuation of the vehicle

      22    following an evidentiary hearing, the creditor with a lien on the
      23    vehicle appealed. .    at 874.
      24
      25         5 Section 502(a) states that "[a] claim or interest, proof of
            which is filed under section 501 of this title, is deemed
      26    allowed, unless a party in interest, including a creditor of a
            general partner in a partnership that is a debtor in a case under
      27    chapter 7 of this title, objects[.]" 11 U.S.C. § 502(a).

      281                                    - 6 -
Filed 02/26/19                         Case 18-27062                           Doc 33



       1         On appeal the district court stated that the initial hurdle

       2 the debtor faced to substantiate her value of the vehicle was the
       3 "evidentiary state of [the creditor's unobjected-to proof of]
       4 claim constituting prima facie evidence of the extent of its

       5   secured status." Id. at 878. The court also noted that the

       6 debtor's affidavit suffered from substantial defects making it an

       7 evidentiary nullity and therefore insufficient to overcome the

       8 presumptive validity of the collateral's value as stated in the
       9 i creditor's proof of claim. Id. at 878-79. The court further

      10 explained:
      11        The upshot of all this is that even after Debtor
                objected to [creditor's] secured claim by use of the
      12        Motion to Determine Value, what the Bankruptcy Court
                had in front of it was [creditor's] deemed allowed
      13        claim constituting prima facie evidence of its secured
                status, versus an objection supported by no evidence.
      14        Given this state of evidentiary affairs, [creditor] was
                entitled to prevail on valuation without having to put
      15     j on any additional evidence. . . . [Creditor] need not
                have done anything to overcome the non-existent
      16        evidence supplied by Debtor.   In this case, [creditor]
                had met its burden of proof of the value of its secured
      17        claim by the prima facie and unrebutted status of its
                proof of claim.
      18
           Id. at 879 (emphasis added).
      19
                 There is also one published Eastern District of California
      20
           bankruptcy court opinion relevant to this issue. Commenting on
      21
           the evidentiary presumption of a properly-filed proof of claim in
      22
           the context of § 506(a), the court in In re Serda, 395 B.R. 450,
      23
           454 (Bankr. E.D. Cal. 2008), stated: "The debtor bears the
      24
           initial burden of proof of overcoming any presumption established
      25
           by the stated value in the secured creditor's proof of claim."
      26
      27
      28                                   - 7 -
Filed 02/26/19                         Case 18-27062                           Doc 33



       1   Id. at 454 (citation omitted) 6 That point from Serda was
       2   subsequently followed in at least one unpublished bankruptcy

       3   court decision from the Northern District of California. See In

       4   re Flores, 2012 WL 124973 (Bankr. N.D. Cal. 2012)

       5         This court's concern with the approach taken in the

       6   foregoing decisions is that they appear to conflate, and

       7   therefore do not recognize, the distinction between the claims

       8   allowance process under § 502(a) and Bankruptcy Rule 3001(f) and
       9   the claims bifurcation and valuation process under § 506(a) and
      10   Bankruptcy Rule 3012. These are separate and distinct processes.

      11   In re Alewelt, 520 B.R. 704, 709 (Bankr. C.D. Ill. 2014) ("[T]he
      12   determination of the secured status of a claim is governed by

      13   § 506(a), which is not part of the claims allowance process[.]");
      14   In re Duggins, 263 B.R. 233, 238 (Bankr. C.D. Iii. 2001) ("The

      15   bifurcation or valuation process contemplated by 11 U.S.C.

      16   § 506(a) is not properly part of the claims allowance process.");

      17   In re Hudson, 260 B.R. 421, 431 (Bankr. W.D. Mich. 2001) ("[I]t

      18   is a misconception for such a creditor to expect that filing a

      19   claim establishes the merit and sufficiency of an asserted value

      20   of collateral [under § 506(a).]").
      21         Whereas the claims allowance process under § 502(a) and

      22   Bankruptcy Rule 3001(f) establishes the existence of the debt and

      23   an entitlement to payment, the valuation and bifurcation process

      24   under § 506(a) and Bankruptcy Rule 3012 determines how the
      25
      26        6 1t is worth noting that the court in Serda did not rely on

           an estimated value in the proof of claim filed because none was
      27   included on the proof of claim. Serda, 395 B.R. at 453 n.4.

      28                                   - 8 -
Filed 02/26/19                         Case 18-27062                            Doc 33



       1    established debt is to be paid and treated under the Bankruptcy

       2    Code. Alewelt, 520 B.R. at 709-10; In re Morales, 520 B.R. 544,

       3    550 (Bankr. W.D. Tex. 2014) . Indeed, this view is consistent

       4    with Chagolla v. JP Morgan Chase Bank, N.A. (In re Chaqolla), 544

       5    B.R. 676 (9th Cir. BAP 2016), in which the Ninth Ci'rcuit

       6    Bankruptcy Appellate Panel stated that the primary purpose of §
       7    506(a) "is to classify allowed claims as either secured or

       8    unsecured, which in turn affects how the bankruptcy code treats
       9    them." Id. at 680.
      10         In this court's reconsidered view, the approach that

      11    recognizes the claims allowance process and the claims valuation

      12    and bifurcation process as separate and distinct processes is the

      13    better and better-reasoned approach. Therefore, the court holds
      14    that the evidentiary presumption of Bankruptcy Rule 3001(f) does
      15    not apply to a motion to value collateral brought under § 506(a)
      16    and Bankruptcy Rule 3012 because that presumption is limited to

      17    the claims allowance process and within that process applies only
      18    to the "validity" and unbifurcated claim "amount" as stated by
      19    the plain language of the rule. Alewelt, 520 B.R. at 709;

      20    Morales, 520 B.R. at 550; Duggins, 263 B.R. at 238; Hudson, 260

      21    B.R. at 430-31. Several additional considerations support this
      22    conclusion.
      23         First, this approach preserves the court's fact-finding
      24    function in the valuation process. That necessarily includes
      25    assessing and weighing evidence of a collateral's condition and
      26    value based on a debtor's testimony as the owner of the
      27
      281                                  - 9 -
Filed 02/26/19                         Case 18-27062                           Doc 33



       1 collateral versus a mechanical application of value likely

       2 assigned by an individual processing a proof of claim with no
       3 familiarity with the collateral's condition. It also provides

       4 the court with flexibility in the valuation process as § 506(a)

       5   contemplates.
       6         Second, not mechanically applying the Bankruptcy Rule

       7   3001(f) presumption to value in the context of a § 506(a) and

       8 Bankruptcy Rule 3012 motion also avoids delays in the
       9 confirmation process for at least two reasons: (1) the debtor is
      10 not put in a position of waiting for a proof of claim to be filed
      11 before filing a motion to value; and (2) conversely, the absence
      12 of a proof of claim may motivate the debtor to value the
      13 collateral before a proof of claim is filed so that once valued
      14 the amount of the allowed secured claim remains unaffected even
      15 if the later-filed proof of claim asserts a higher value. See

      16 Local Bankr. R. 3007-1(d) (7) .
      17         Third, the separate process view eliminates the possibility
      18 that a secured creditor may attempt to extract more from a debtor

      19
      20
                 7The local rule states as follows:
      21         If the Court enters an order valuing a creditor's
                 collateral and the creditor has filed or later files a
      22         proof of a secured claim in an amount greater than the
                 value established for the collateral, the allowed
      23         secured claim shall be the value of the collateral
                 determined by the Court. It is unnecessary for the
      24         trustee or the debtor to file a claim objection in
                 addition to the motion valuing the collateral. If the
      25         creditor has filed or later files a proof of a secured
                 claim in an amount less than the value established for
      26         the collateral, the allowed secured claim shall be the
                 amount claimed by the creditor.
      27   Local Bankr. R. 3007-1(d) (7)

      28                                   - 10 -
Filed 02/26/19                         Case 18-27062                           Doc 33



       1   based on an unrealistic value or otherwise coerce a debtor to pay

       2   a secured claim based on an unrealistic value of the collateral

       3   under a threat of filing an artificially-inflated proof of claim.

       4         That said, not every unopposed motion to value will be

       5   granted. The debtor still has the initial burden of producing

       6   some admissible evidence of value. In most cases, that may be

       7   satisfied by a declaration that states the debtor's opinion of

       8   value. See Fed. R. Evid. 701; Enewally v. Washington Mutual Bank

       9   (In re Enewally) , 368 F.3d 1165, 1173 (9th Cir. 2004) . And in
      10   most cases, if unopposed, the court may accept the debtor's

      11   opinion of value as conclusive. Enewally, 368 F.3d at 1173. But
      12   as Enewally also notes, just as the court "may" accept the
      13   debtor's opinion of value as conclusive in the absence of
      14   contrary evidence the court also "may not" accept the debtor's
 -    15   opinion of value even when no other evidence of value is
      16   presented. For example, if the value stated in the declaration

      17   is not credible or if the declaration suffers from an evidentiary

      18   defect even an unopposed motion may be denied.
      19
      20   Conclusion
      21         Turning now to the motions before the court, the motions to
      22   value filed in the Solberg and Damon cases will be GRANTED. The
      23   debtor(s) in those respective cases have submitted admissible
      24   evidence of the respective collateral's value in the form of
      25   their opinion stated in an admissible declaration. In the
      26   absence of any opposition, and therefore evidence of value to the
      27
      28                                  - 11 -
Filed 02/26/19                          Case 18-27062                          Doc 33



       1   contrary, the court exercises its discretion to accept each

       2   debtor's opinion of value stated in the respective declarations

       3   filed in the Solberg and Damon cases as conclusive. Therefore,

       4   the debtor's vehicle in Solberg is valued at $9,793.00 and the

       5   debtors' vehicle in Damon is valued at $4,000.00.

       6         The motion to value in the Kopple case will be DENIED

       7   WITHOUT PREJUDICE. The debtor's opinion of value in his

       8   declaration is based on hearsay to the extent it relies on third-

       9   party and industry resources. The debtor's opinion of value
      10   stated in his declaration is also 5 of the value asserted in the

      11   creditor's proof of claim and therefore is not credible.

      12         The motion to value filed in the Bassett case is deemed

      13   withdrawn.
      14         A separate order in each case will issue.

      15         Dated: February 26, 2019.
      16
      17                          (i7T
                                 tJNI TED S TATE S
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28                                     - 12 -
Filed 02/26/19                        Case 18-27062                     Doc 33



       1                    INSTRUCTIONS TO CLERK OF COURT
                                     SERVICE LIST
       2
                The Clerk of Court is instructed to send the attached
       3   document, via the BNC, to the following parties:

       4   Gary Ray Fraley
           1401 El Camino Ave #370
       5   Sacramento CA 95815-2747
       6

       7   Matthew J. Gilbert
           2601 Nut Tree Rd #A
       8   Vacaville CA 95687

       9   Stuart Lee Kopple
      10   1296 E Gibson Rd #171
           Woodland CA 95776
      11
           Peter G. Macaluso
      12   7230 South Land Park Drive #127
           Sacramento CA 95831
      13
      14   Jan P. Johnson
           P0 Box 1708
      15   Sacramento CA 95812
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28                                 - 13 -
